Title: To James Madison from Joseph Anderson, 9 November 1816
From: Anderson, Joseph
To: Madison, James



Sir
Washington 9th: Novr. 1816

The first time I had the honor of Seeing you, after your late return from Virginia, you had the goodness to Observe, that you had Recd. a letter from me, respecting Mr. Worthington, my Principal Clerk, and at the same time you Observed, that you entertained a high Opinion of him, but that as few Vacancies happened, and he had not designated any particular kind of Office which he might wish to fill, you found difficulty in complying with his wish.  I have within a few days past had Some conversation with Mr. Worthington, and he has Suggested to me, that he woud be willing to accept a respectable Consulate, Such as you might deem him competent to fill.  He woud be willing to fill the one lately Vacated by Mr. Lee at Burdeaux, or If, as has been understood Mr. Shaler wishes to leave Algeirs, And that place Shou’d become Vacant, he woud accept it, or if the Government Shou’d Think of Sending a Consul to Some of the South American Ports, he woud be willing to go there.  He wou’d accept of the place of District Judge of the State of Indiana, and he woud I think, make quite as able a one, as any that may be oferd as Candidates, and on the score of indepence, integrity and Patriotism of the right Sort, (for he is a Most faithful Supporter of The true republican cause), I am of Opinion he wou’d not be excelld.  Shou’d the Collectorship of Orleans, from any cause, e’er long become Vacant, he wou’d fill that place much to the real interest of The United States.  
The Only places which I believe are now Vacant, of those I have designated, are, the Consulate at Burdeaux and that of District Judge, of the State of Indiana.  Shoud These two places be now vacant, as I have Supposed, I take leave to recommend Mr. Worthington as a Candidate, for One of them.  Your choice wou’d be his, for Such is his Modesty, that he cannot prevail with himself to Say, Which he wou’d prefer, but my own opinion is, he wou’d prefer the appointment of Judge, but in This I may be mistaken, for he has not absolutely said so.  He wou’d however be content with either, or any other of those which have been mentiond.
Press’d as I know you must be With business at this time, so Shortly before the Meeting of Congress, I must request that you will permit, Mr. Worthingtons Solicitude and my friendship for him, to plead my appology, for thus obtruding, and accept assurance of my high and most respectfull consideration

Jos: Anderson

